DETAILED ACTION
This Non-Final Office Action is in response to the above identified patent application filed on July 26, 2021.  Claims 1 – 18 are pending and currently being examined.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 12 & 13 of copending Application No. 17/491,364 in view of (U.S. Patent Publication 2013 / 0229025) to Johnasen. 
Copending Application No. 17/491,364 and the instant patent application BOTH set forth: “A truck rack, comprising: a tower including a foot, a telescoping intermediate portion, and an upper end portion, the upper end portion being configured to be connected to a crossbar; and a base configured to mount the tower on an upper wall region of a truck bed; and wherein the telescoping intermediate portion is elongated along a linear axis and has an adjustable length for changing a height of the tower, and wherein the foot defines a plane that is oblique to the linear axis.”
However, Copending Application No. 17/491,364 does not explicitly disclose at least one securing device to secure the foot on the base.
Johnasen teaches the truck rack (See Figure 1), comprising: the tower (12) including the foot (28), the telescoping intermediate portion (27), and being configured to be connected to the crossbar (11); and the base (13 & 31) configured to mount the tower (12) on an upper wall region of the truck bed (See Figure 1), the base (13 & 31) including at least one securing device (23, 24, 25 & 31) to secure the foot (28) on the base (13 & 31) (See Figure 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make at least one securing device to secure the foot on the base as taught by Johnasen with the truck rack of Copending Application No. 17/491,364 in order to prevent excess movement.
This is a provisional nonstatutory double patenting rejection.

Claims 4, 8, 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 12 of U.S. Patent No. 11,072,376 B2 in view of (U.S. Patent Number 9,566,914 B2) to Marr, Jr.   
U.S. Patent No. 11,072,376 B2 and the instant patent application BOTH set forth:  
“A truck rack, comprising: a tower having a foot and an upper end portion, the upper end portion being configured to be connected to a crossbar; and a base configured to mount the tower on an upper wall region of a truck bed; and wherein the base includes a shoe member that forms a receiving area for the foot, wherein the receiving area includes a deck and at least three walls located above the deck and extending along edges of the deck, wherein the at least three walls include (i) a pair of end walls located at opposite ends of the shoe member and spaced from one another along a longitudinal axis of the shoe member and (ii) a side wall extending along the longitudinal axis, wherein the foot is configured to be placed on the deck adjacent each of the at least three walls;
 	wherein the foot has opposite edge regions located at a periphery of the foot, and wherein the at least one securing device includes a clamp configured to engage the opposite edge regions of the foot; and
  	wherein the ends walls and the side wall are arranged to match three sides of a perimeter shape of the foot.” 
	However, U.S. Patent No. 11,072,376 B2 does not explicitly disclose at least one securing device to secure the foot on the deck.
Marr, Jr., teaches wherein the base (114) includes at least one securing device (134 & 134A) to secure the foot (116A) on the deck (114C) (See Figure 7).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the at least one securing device to secure the foot on the deck as taught by Marr, Jr., with the truck rack of U.S. Patent Number 11,072,376 B2 to prevent excess movement.
 
Claims 15, 16, 17 & 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 12 of U.S. Patent No. 11,072,376 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,072,376 B2 and the instant patent application BOTH set forth: 
“A truck rack, comprising: a tower having a foot and an upper end portion, the foot including a pair of opposite edge regions located at a periphery of the foot and spaced horizontally from one another, the upper end portion being configured to be connected to a crossbar; and a base configured to mount the tower on an upper wall region of a truck bed, the base including a deck on which to support the foot and a clamp configured to engage both of the opposite edge regions of the foot to secure the foot on the deck;
wherein the foot defines a longitudinal axis, and wherein each of the opposite edge regions is parallel to the longitudinal axis; 
wherein the clamp has a fixed jaw and a movable jaw arranged along opposite edges of the deck; and 
wherein the clamp configured to apply compression horizontally to the foot.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by (U.S. Patent Publication Number 2013 / 0229025) to Johnasen.
Regarding claim 1, Johnasen discloses the truck rack (See Figure 1), comprising: the tower (12) including the foot (28), the telescoping intermediate portion (27), and an upper end portion (i.e. Upper Portion of (12 & 27) in Figures 1, 2 & 3), the upper end portion (i.e. Upper Portion of (12 & 27) in Figures 1, 2 & 3) being configured to be connected to the crossbar (11); and the base (13 & 31) configured to mount the tower (12) on an upper wall region of the truck bed (See Figure 1), the base (13 & 31) including at least one securing device (23, 24, 25 & 31) to secure the foot (28) on the base (13 & 31) (See Figure 3); and wherein the telescoping intermediate portion (27) is elongated along the linear axis (i.e. Vertical Axis) and has an adjustable length (i.e. via (26) in Figure 3) for changing the height of the tower (12) (See Figure 1 & 4), and wherein the foot (28) defines the plane that is oblique (i.e. Inward Slope Angle) to the linear axis (i.e. Vertical Axis).

Claims 4, 5, 7 & 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (U.S. Patent 9,566,914 B2) to Marr, Jr.  
Regarding claim 4, Marr, Jr., discloses the truck rack (100), comprising: 
the tower (116) having the foot (116A) and an upper end portion (118), the upper end portion (118) being configured to be connected to the crossbar (122); and 
the base (114) configured to mount the tower (116) on an upper wall region of the truck bed (See Figure 4); and wherein the base (114) includes the shoe member (114B) that forms the receiving area (i.e. Recess Area of (114B) in Figures 7, 15 & 17) for the foot (116A), wherein the receiving area (i.e. Recess Area of (114B) in Figures 7, 15 & 17) includes the deck (114C) and at least three walls (i.e. Three Walls of (114A) in Figures 15 & 17) located above the deck (114C) and extending along edges of the deck (114C) (See Figures 15, 16 & 17), wherein the at least three walls (i.e. Three Walls of (114A) in Figures 15 & 17) include (i) the pair of walls (114A) located at opposite ends of the shoe member (114B) and spaced from one another along the longitudinal axis of the shoe member (114B) and (ii) the side wall (i.e. Side Wall of (114A) in Figures 15 & 17) extending along the longitudinal axis, wherein the foot (116A) is configured to be placed on the deck (114C) adjacent each of the at least three walls (i.e. Three Walls of (114A) in Figures 15 & 17), and wherein the base (114) includes at least one securing device (134 & 134A) to secure the foot (116A) on the deck (114C) (See Figure 7).
 
Regarding claim 5, Marr, Jr., disclose wherein the at least one securing device (134 & 134A) includes the fastener assembly (See Figure 7) configured to extend between an aperture (136) of the base (114) and an aperture (132) of the foot (116A) (See Figures 8, 9 & 10).

 	Regarding claim 7, Marr, Jr., discloses wherein the aperture (136) of the base (114) intersects the deck (114D) (See Figure 7 & 18).
  
Regarding claim 9, Marr Jr., discloses wherein the ends walls and the side wall are arranged to match three sides of the perimeter shape of the foot (116A) (See Figure 7).  

Claim(s) 10 & 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (U.S. Patent Number 5,143,415) to Boudah.
 Regarding claim 10, Boudah discloses the truck rack (See Figure 1), comprising: 
the tower (11) having foot (i.e. Lower Vertical Portion of (11) in Figure 3) and an upper end portion (14), the upper end portion (14) being configured to be connected to the crossbar (17 & 18) (See Figures 1, 2 & 3); and 
the base (2) configured to mount the tower (11) on an upper wall region of the truck bed (See Figure 1), the base (2) including at least one securing device (6) to secure the foot (i.e. Lower Vertical Portion of (11) in Figure 3) on the base (2); and wherein the base (2) includes the shoe member (10) and one or more coupling members (4) configured to mount the shoe member (10) on the upper wall region of the truck bed (See Figure 1), wherein the shoe member (10) forms the receiving area (See Figure 3) for the foot (i.e. Lower Vertical Portion of (11) in Figure 3) and defines one or more apertures (i.e. Vertical Aperture in Figure 3), wherein each of the one or more coupling members (4) includes the fastener (i.e. Bolt) having the head (i.e. Top Portion of (4) in Figure 3) configured to be located in one of the apertures (See Figure 3), and wherein the foot (i.e. Lower Vertical Portion of (11) in Figure 3) when secured on the base (2) is configured to cover the head (i.e. Top Portion of (4) in Figure 3) of the fastener (i.e. Bolt) of each coupling member (4) of the one or more coupling members (4 & 6), to prevent access to the head (i.e. Top Portion of (4) in Figure 3) of the fastener (i.e. Bolt) until the foot (i.e. Lower Vertical Portion of (11) in Figure 3) is removed (See Figure 3).
  
Regarding claim 11, Boudah discloses wherein the fastener (4) is the bolt (See Figure 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication 2013 / 0229025) to Johnasen in view of (U.S. Patent Number 9,566,914 B2) to Marr, Jr.
Regarding claim 1, Johnasen discloses the truck rack (See Figure 1), comprising:
the tower (12) including the foot (28), the telescoping intermediate portion (27), and being configured to be connected to the crossbar (11); and the base (13 & 31) configured to mount the tower (12) on an upper wall region of the truck bed (See Figure 1), the base (13 & 31) including at least one securing device (23, 24, 25 & 31) to secure the foot (28) on the base (13 & 31) (See Figure 3); and wherein the telescoping intermediate portion (27) is elongated along the linear axis (i.e. Vertical Axis) and has an adjustable length (i.e. via (26) in Figure 3) for changing the height of the tower (12) (See Figure 1 & 4), and wherein the foot (28) defines the plane that is oblique (i.e. Inward Slope Angle) to the linear axis (i.e. Vertical Axis).
However, if the upper end portion is a separate element then Johnasen lacks and does not explicitly disclose the upper end portion.
Marr, Jr., teaches the tower (100) including the foot (116A), the intermediate portion (116), and the upper end portion (118) (See Figure 7), the upper end portion (118) being configured to be connected to the crossbar (122) (See Figures 5 & 6); and the base (114) configured to mount the tower (100) on an upper wall region of the truck bed (See Figure 4); and wherein the foot (116A) defines the plane that is oblique (i.e. Inward Slope Angle) to the linear axis (i.e. Vertical Axis) (See Figure 6).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the upper end portion as taught by Marr, Jr., with the truck rack or Johnasen in order to provide the users to position the crossbar to their desired positioning relative to the tower and top saddle seat (See Column 7, lines 49 – 51). 

Claim(s) 2 & 3 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication 2013 / 0229025) to Johnasen and (U.S. Patent Number 9,566,914 B2) to Marr, Jr., as applied to claim 1 above, and further in view of (Patent Number 5,927,782) to Olms.
Regarding claim 2, Johansen discloses wherein the at least one securing device (23, 24 & 25) includes the fastener assembly (23) configured to extend between an aperture (24) of the base (31) (See Figure 3).
However, Johansen does not explicitly disclose the fastener assembly configured to extend between an aperture of the foot.  
	Olms teaches the at least one securing device (44, 54, 50 & 52) includes the fastener assembly (i.e. Bolt Fastener) configured to extend between an aperture (40) of the base (60, 64 & 65) and an aperture (68) of the foot (20) (See Figures 2 & 3).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the at least one securing device includes the fastener assembly configured to extend between an aperture of the base and an aperture of the foot as taught by Olms with the truck rack of Johansen in order to adequately secure the tower to the upper wall region of the truck and prevent excess movement.

Regarding claim 3, Johansen as modified by Olms discloses wherein the fastener assembly (See Figure 2) includes the bolt member (44 & 54) and the nut member (52) that engage one another (See Figure 2).

Claim(s) 6, 12, 13 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent 9,566,914 B2) to Marr, Jr., in view of (U.S. Patent Number 5,393,114) to Christensen.
Regarding claim 6, Marr, Jr., does not explicitly disclose the nut member.
Christensen teaches wherein the fastener assembly (121 & 119) includes the bolt member (121) and the nut member (119) that engage one another (See Figure 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the nut member as taught by Christensen with the truck rack of Marr, Jr., in order to adequately fasten the tower to the base to prevent excess movement.

Regarding claim 12, Marr, Jr., discloses the truck rack (100), comprising: 
the tower (100) having the foot (116A) and an upper end portion (118), the upper end portion (118) being configured to be connected to the crossbar (122) (See Figures 5 & 6); and 
the base (114) configured to mount the tower (100) on an upper wall region of the truck bed (See Figure 4), the base (114) including at least one securing device (124) to secure the foot (116A) on the base (114); and wherein the base (114) includes the shoe member (114A) forming the receiving area (114B) for the foot (116A), wherein the base (114) also includes one or more coupling members (124A & 124B) configured to mount the shoe member (114A) to the upper wall region of a truck bed (See Figure 4), wherein each of the one or more coupling members (124A & 124B) includes the fastener assembly (i.e. Threaded Bolt & Nut) (See Figure 12).
However, Marr, Jr., lacks and does not explicitly disclose the one or more coupling members configured to engage the vertical wall portion of the upper wall region of the truck bed.
Christensen teaches the one or more couplings (103, 101 & 105) configured to engaged the vertical wall portion (107) of the upper wall region (112) of the truck bed (85) (See Figure 3).
  	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the one or more couplings configured to engaged the vertical wall portion upper wall region of the truck bed as taught by Christensen with the truck rack of Marr, Jr., in order to prevent excess movement.

Regarding claim 13, Marr, Jr., as modified by Christensen discloses wherein the fastener assembly includes the bolt (i.e. (103/101) or 411 or 412) in Figures 3, 6A & 6B) configured to be oriented horizontally (See Figures 3, 6A & 6B).
  
Regarding claim 14, Marr, Jr., as modified by Christensen discloses wherein the fastener assembly includes the nut member (105) in threaded engagement with the bolt (i.e. (103/101) or 411 or 412) in Figures 3, 6A & 6B), and wherein the nut member (105) is configured to engage the vertical wall portion (107) of the upper wall region of the truck bed (85) (See Figure 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

(U.S. Patent Number 5,002,324) to Griffin discloses the tower (19 & 20) having the foot (25); the base (15) configured to mount the tower (19 & 20) on the upper wall region (i.e. Upper Wall Region of (13) in Figure 1) of the truck bed (11) (See Figure 1); and 
wherein the base (15) includes the shoe member (23 or 24) that forms the receiving area (i.e. Area of (16) b/w Left & Right Leg Portions of (23 or 24) in Figures 6 & 7) for the foot (25) (See Figures 6 & 7), wherein the receiving area (i.e. Area of (16) b/w Left & Right Leg Portions of (23 or 24) in Figures 6 & 7) includes the deck (16) and at least three walls (i.e. Left, Right & Middle U-Shape Bracket Walls of (23 or 24) in Figures 5 & 6) located above the deck (16) and, wherein the at least three walls (i.e. Left, Right & Middle U-Shape Bracket Walls of (23 or 24) in Figures 5 & 6) include (i) the pair of end walls (i.e. End Wall Portions of (23 or 24) in Figures 5 & 6) located at opposite ends of the shoe member (23 or 24) and spaced from another along the longitudinal axis of the shoe member (23 or 24) and (ii) the side wall (i.e. Side Wall Portion of (23 or 24) in Figures 5 & 6) extending along the longitudinal axis, wherein the foot (25) is configured to be placed on the deck (16) adjacent each of the least three walls (i.e. Left, Right & Middle U-Shape Bracket (23 or 24) in Figures 5 & 6), and wherein the base (15) includes at least one securing device (i.e. Threaded Bolt) to secure the foot (25) on the deck (16) (See Figures 7 & 8). 

Griffin ‘324 also discloses wherein the at least one securing device (i.e. Bolt) includes the fastening assembly (i.e. Bolt & Aperture in Figures 7 & 8) configured to extend between an aperture of the base (15) and an aperture of the foot (25) (See Column 4, lines 27 – 30);
wherein the aperture of the base (15) intersects the deck (16) (See Figures 5 & 6); and
wherein the ends walls and the side walls are arranged to match three sides of the perimeter shape of the foot (25) (See Figure 6, 7 & 8).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.L.V/Examiner, Art Unit 3734

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734